DATTIMORE, J.
Conviction for driving an automobile upon a public highway while intoxicated; punishment, a fine of $100 and 90 days in the county jail.
Inspection of this record reveals the fact that the transcript contains no caption from which we can ascertain the term of the court below, if any, at which the case was tried. We are without information as to when the term was held, convened, or adjourned. In such, condition the only course open to us is to dismiss the appeal. Davis v. State, 88 Tex. Cr. R. 183, 225 S. W. 532; Williams v. State, 91 Tex. Cr. R. 115, 237 S. W. 920; Doddy v. State, 91 Tex. Cr. R. 634, 240 S. W. 555; Curtis v. State, 93 Tex. Cr. R. 448, 248 S. W. 362.
The appeal is dismissed.
On Motion to Reinstate Appeal.
At a former day of this term this appeal was dismissed because the transcript had no caption. This defect has been remedied. The appeal is reinstated.
The allegation in the indictment herein is that appellant while intoxicated operated a motor vehicle on a public street of the city of Memphis, Tex., an incorporated city duly incorporated under the laws of Texas. From the records of the county clerk’s office it was shown that in 1906 Memphis, Tex., was incorporated as a town. It is further in testimony that continuously since said time Memphis has been an incorporated town. The place where appellant drove said car on the occasion in question was within the limits of the original incorporation. We think the fact that the indictment alleged the driving of the car to be within a city, and the proof having shown it to be within an incorporated town, was no variance such as would call for a reversal of this case. Mr. Webster’s definition of a “city” is an incorporated town. This is approved in Borders v. State (Tex. Cr. App.) 66 S. W. 1102. See also Bouvier’s Law Dictionary, 496; 6 Am. & Eng. Ency. of Law, p. 32; Mitchell v. Franklin County Treasurer, 25 Ohio St. 154; 11 Corpus Juris, p. 787. We also observe that the witnesses spoke of Memphis as the city of Memphis. Article 802, P. O., denounces the operation by an* intoxicated driver of a. motor vehicle upon any street or alley or other place within the limits of any incorporated city, town, or village, or upon any public road or highway in this state. Did appellant know from the allegation above mentioned the place where he was charged with driving this motor vehicle? We think he did. Was he misled by such allegation? We think he was not. We cannot sustain the contention of appellant.
The objection to the order of the commissioners’ court containing the original plot of said town has been substantially passed upon in the case of Hext v. State (No. 12115) 15 S.W.(2d) 619, opinion March 20, 1929. The facts in testimony seem to support the judgment of conviction.
The judgment will be affirmed.